DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 11-12, 14-16, 20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Naruoka nor Isei discloses an apparatus that measures a meandering amount of a strip wherein calculating the meandering amount includes geometrically determining the meandering amount by equation (1): 

    PNG
    media_image1.png
    112
    769
    media_image1.png
    Greyscale

in which a pixel number of an image sensor of the imaging means in a vertical direction is determined as Pv,  a focal length is determined as f, a working distance is determined as WD, a pixel number of an edge position in the image sensor is determined as P, an angle between the optical axis of the imaging means and the pass line plane PL is determined as 0, Yp is a distance from an original point O to a near side edge along the pass line plane, Yd is a distance from the original point O to a back side edge along the pass line plane, and a point where the optical axis of the imaging means intersects with the pass line plane PL is determined as the original point O as specified in claims 9 and 12, see the remarks filed on 03/24/2021.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425